DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 (duplicate of the After Final amendment fled on April 22, 2022) has been entered.
 If the conditions for filing an RCE have been satisfied, the technical support personnel will process the proper RCE. Any previously filed unentered amendments, and amendments filed with the RCE will normally be entered. Such amendments will be entered in the order in which they were filed in the absence of any specific instructions for entry. For example, if applicant files an amendment after final rejection that is denied entry by the examiner, and applicant subsequently files an RCE with an amendment, but the RCE is silent as to whether or not the previously filed after-final amendment should be entered, then the Office will enter both amendments in the order in which they were filed. If, however, applicant files an amendment after final rejection that is denied entry by the examiner, and applicant subsequently files an RCE with an amendment including specific instructions that the previously filed after-final amendment is not to be entered, then the Office will enter the amendment filed with the RCE but will not enter the after-final amendment. If conflicting amendments have been previously filed, applicant should clarify which amendments should be entered upon filing the RCE (and fee).  MPEP 706.07(h).III.D.  Since there was no instruction regarding the April 22, 2022 amendment, that amendment would be entered.  Then the May 23, 2022 amendment (filed with the RCE) would not comply with 37 CFR 1.121 because the changes are not based on the April 22, 2022 amendment.
In order to comply with MPEP 706.07(h).III.D, Applicant should have indicated the non-entry of the April 22, 2022 Amendment or merely instructed the entry of the April 22, 2022 amendment without filing duplicate amended claims with the RCE.  Duplicative amendments merely confuse the record and do no promote compact prosecution.  In the interest of compact prosecution, the April 22, 2022 amendment has not been entered.  Any future amendment failing to comply with MPEP 706.07(h).III.D will be held non-responsive.

Election/Restrictions
Applicant elected with traverse Species A2 (figure 6), Species B4 (figure 12), Species C1 (figure 3) and Species D1 (figure 4) in the reply filed on November 19, 2021.
The requirement was still deemed proper and was therefore made FINAL in the Office action mailed on February 22, 2022.

Claim Rejections - 35 USC § 112
Claims 22, 24-38, 40 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “adjacent” in claim 1 is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term adjacent is defined as: near.  Dictionary.com.  What is near is a subjective determination.
Claim 22 recites the limitation “a narrowing of the jet width” in line 10.  The claim provides no reference for the “narrowing of the jet width.”

Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive.  
Regarding the term “adjacent,” the claim provides no objective standard to determine what constitutes adjacent.  What constitutes adjacent is purely a subjective determination.  What is considered adjacent by one person can constitute non-adjacent, i.e., not near, by another.  Therefore, whether one would infringe of the claim is purely a subjective determination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK